446 So.2d 345 (1984)
Jerry GEORGE, Plaintiff-Appellant,
v.
MARCANTEL FEED STORES, INC. and Fidelity & Casualty of New York, Defendant-Appellee.
No. 83-51.
Court of Appeal of Louisiana, Third Circuit.
January 13, 1984.
Bass & Bass, Joe Bass and Edward Bass, Lake Charles, for plaintiff-appellant.
Stockwell and Associates, John Bradford and Kirk Bergeron, Lake Charles, for defendant-appellee.
Before DOUCET, YELVERTON and KNOLL, JJ.
PER CURIAM.
In plaintiff's motion for clarification he questions whether our decree of August 1, 1983, 434 So.2d 440, provides for legal interest at twelve per cent per annum from the date of judicial demand on the $3,500 award of attorney's fee.
It is settled that appellate courts have the power to correct their judgments without the necessity of granting a rehearing to do so. State v. Wilco Construction Co., Inc., 398 So.2d 1150 (La.App. 4th Cir. 1981); Bink v. Blackwell, 432 So.2d 296 (La.App. 5th Cir.1983).
Plaintiff, Jerry George, is entitled to legal interest from date of judicial demand on the attorney's fees. Coulton v. Levitz Furniture Corp., 391 So.2d 80 (La.App. 4th Cir.1980); Negem v. Paul Revere Life Ins. Co., 366 So.2d 194 (La.App. 2nd Cir. *346 1978); Doty v. Central Mutual Insurance Company, 186 So.2d 328 (La.App. 3rd Cir. 1966).
Accordingly, for purposes of clarification, our former decree is amended to read as follows: plaintiff, Jerry George, is entitled to legal interest from date of judicial demand on the attorney's fees.
In all other respects our original decree is affirmed.